Meigs App. No. 10CA8, 2010-Ohio-5316. On review of order certifying a conflict. The court determines that a conflict exists. The parties shall brief the issue stated at page 6 of the court of appeals’ Entry filed January 13, 2011:
“If a defendant is notified about postrelease control at the sentencing hearing, but that notification is inadvertently omitted from the sentencing entry, can that omission be corrected with a nunc pro tunc entry?”
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is State v. Lee, Lucas App. No. L-09-1279, 2010-Ohio-1704.